Exhibit 10.36

 

[On Texas State Bank letterhead]

 

October 14, 2005

 

NeoRx Manufacturing Group, Inc.

NeoRx Corporation

300 Elliott Avenue West, Suite 500

Seattle, Washington 98119-4114

Attn:  Gerald McMahon, Chairman and CEO

 

Re:                             Agreements Concerning Secured Indebtedness

 

Dear Mr. McMahon:

 

Reference is hereby made to (1) that certain promissory note dated as of
April 17, 2001 made by NeoRx Corporation, a Washington corporation (“NeoRx”) and
NEORX Manufacturing Group, Inc. (formerly NRX Acquisition Corporation), a
Washington corporation (“NRX”), payable to Texas State Bank (“Bank”) in the
principal amount of $6,000,000 (“Note”), (2) that certain security agreement
dated as of April 17, 2001 between NRX, as debtor, and Bank, as secured party
(“Security Agreement”), and (3) that certain deed of trust, with security
agreement, assignment of rents and leases and financing statement dated as of
April 17, 2001 made by NRX, as grantor, for the benefit of Bank, as beneficiary
(“Deed of Trust”).  Capitalized terms not defined herein shall have the meanings
assigned to them in the Deed of Trust.  The Note, the Security Agreement and the
Deed of Trust are collectively referred to herein as the “Loan Documents.”

 

NRX and NeoRx (collectively, “Borrowers”) have notified Bank that they intend to
sell the Mortgaged Property, and to apply the proceeds from such sale to the
last maturing installments of principal owing on the Note.  Bank has requested
the following additional assurances (“Additional Assurances”) from Borrowers in
connection with the sale of the Mortgaged Property:

 

(i)                                     Borrowers deposit $1,000,000 in an
interest bearing account with Bank (such deposit and all interest and earnings
thereon, the “Cash Collateral”) on before October 19, 2005, as additional
collateral securing the payment of the Note;

 

(ii)                                  if Borrowers are unable to obtain at least
$15,000,000 in new financing on or before January 31, 2006, then Bank may apply
the Cash Collateral to payment of the last maturing installments owing on the
Note; and

 

(iii)                               if Borrowers obtain $15,000,000 or more in
new financing on or before January 31, 2006, Borrowers agree to make a principal
payment on the Note by January 31, 2006 (“Loan Equalization Payment”) that
reduces the unpaid principal owing on the Note to an amount equal to the lowest
of:  $2,640,000; or 80% of the fair market value of the Mortgaged Property as
reflected in the most recent appraisal of the

 

1

--------------------------------------------------------------------------------


 

Mortgaged Property prepared by a qualified appraiser; or 80% the sales price in
the most recent listing agreement on the Mortgaged Property; with the payment
applied to the last maturing installments of principal owing on the Note.

 

In exchange for the Additional Assurances, Bank agrees (the “Bank Agreements”):

 

(1)                                  Borrower’s cessation of operations at the
Mortgaged Premises will not be declared an Event of Default under the Loan
Documents so long as Borrowers continue to maintain insurance on the Mortgaged
Premises, pay the taxes on the Mortgaged Premises prior to delinquency, comply
with Borrowers’ maintenance, repair and restoration obligations on the Mortgaged
Premises, and maintain adequate security at the Mortgaged Premises;

 

(2)                                  prior to January 31, 2006, not to declare
an Event of Default under Section 9.16 of the Deed of Trust;

 

(3)                                  after January 31, 2006, not to declare an
Event of Default under Section 9.16 of the Deed of Trust provided the Borrowers
obtain $15,000,000 or more in new financing on or before January 31, 2006, the
Loan Equalization Payment is made, and the principal balance owing on the Note
thereafter is never greater than the lesser of:  80% of the fair market value of
the Mortgaged Property as reflected in the then most recent appraisal of the
Mortgaged Property prepared by a qualified appraiser; or 80% of the sales price
in the then most recent listing agreement on the Mortgaged Property; and

 

(4)                                  to release the Cash Collateral to the
Borrowers upon receipt of the Loan Equalization Payment.

 

Borrowers, by their acceptance of this letter agreement, agree:

 

(I)                                    to the Additional Assurances requested by
the Bank, and hereby grant the Bank a security interest in the Cash Collateral
and related deposit account to secure the payment of the Note; however, if the
borrowers fail to make the required $1,000,000 deposit on or before October 19,
2005, the Bank is released from all the Bank Agreements, and the Bank Agreements
shall be null and void;

 

(II)                                to deliver to the Bank, on or before
October 19, 2005, certifications of resolutions adopted by each of the
Borrower’s board of directors authoring the Borrowers execution and delivery of
this letter agreement, and the performance by Borrowers of all the actions
required of them under this letter agreement; and

 

(III)                            to execute and deliver all documents and
information reasonably necessary to establish the deposit account for the Cash
Collateral, such as signature cards, identification information, tax
identification numbers, names of authorized signatories, and a security
agreement further documenting the Borrower’s grant to the Bank of a security
interest in the Cash collateral and the deposit account.

 

2

--------------------------------------------------------------------------------


 

This letter agreement shall become effective on the Bank’s receipt of this
letter signed by the Borrowers on or before October 17, 2005.

 

Sincerely,

 

TEXAS STATE BANK

 

 

 /s/ Douglas G. Bready

 

Douglas G. Bready

President – McAllen

 

3

--------------------------------------------------------------------------------


 

The undersigned have read and understand the foregoing and agree to the terms
and conditions set forth in this letter, and understand that this letter
agreement is a legally enforceable agreement.

 

 

NeoRx Manufacturing Group, Inc.
a Washington corporation

 

 

 

 

 

By

/s/ Gerald McMahon

 

 

 

Name:

 Gerald McMahon

 

 

 

Title:

 President & CEO

 

 

 

Dated:

 10/17/05

 

 

 

 

 

 

NeoRx Corporation,

 

a Washington corporation

 

 

 

 

 

By

/s/ Gerald McMahon

 

 

 

Name:

 Gerald McMahon

 

 

 

Title:

 President & CEO

 

 

 

Dated:

10/17/05

 

 

4

--------------------------------------------------------------------------------